
	
		II
		112th CONGRESS
		2d Session
		S. 3191
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mr. Brown of Ohio (for
			 himself and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To improve provisions of title 23, United States Code
		  relating to the use of HOV facilities.
	
	
		1.HOV facilities
			(a)In
			 generalSection 166 of title
			 23, United States Code, is amended to read as follows:
				
					166.HOV
				facilities
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)Alternative
				fuel vehicleThe term alternative fuel vehicle means
				a dedicated vehicle that is operating solely on—
								(A)methanol,
				denatured ethanol, or other alcohols;
								(B)a mixture
				containing at least 85 percent of methanol, denatured ethanol, and other
				alcohols by volume with gasoline or other fuels;
								(C)natural
				gas;
								(D)liquefied
				petroleum gas;
								(E)hydrogen;
								(F)fuels (except
				alcohol) derived from biological materials;
								(G)electricity
				(including electricity from solar energy); or
								(H)any other fuel
				that the Secretary prescribes by regulation that is not substantially petroleum
				and that would yield substantial energy security and environmental benefits,
				including fuels regulated under section 490 of title 10, Code of Federal
				Regulations (or successor regulations).
								(2)HOV
				facilityThe term HOV facility means a high
				occupancy vehicle facility.
							(3)Public
				transportation vehicleThe term public transportation
				vehicle means a vehicle that—
								(A)provides
				designated public transportation (as defined in section 221 of the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12141)) or provides public school
				transportation (to and from public or private primary, secondary, or tertiary
				schools); and
								(B)(i)is owned or operated by
				a public entity;
									(ii)is operated under a contract with
				a public entity; or
									(iii)is operated pursuant to a license
				by the Secretary or a State agency to provide motorbus or school vehicle
				transportation services to the public.
									(4)State
				agency
								(A)In
				generalThe term State agency, as used with respect
				to a HOV facility, means an agency of a State or local government having
				jurisdiction over the operation of the facility.
								(B)InclusionThe
				term State agency includes a State transportation
				department.
								(b)State
				requirements
							(1)Authority of
				State agenciesA State agency that has jurisdiction over the
				operation of a HOV facility shall establish the occupancy requirements of
				vehicles operating on the facility.
							(2)Occupancy
				requirementExcept as otherwise provided by this section, no
				fewer than 2 occupants per vehicle may be required for use of a HOV
				facility.
							(c)Exceptions
							(1)In
				generalNotwithstanding the occupancy requirement of subsection
				(b)(2), the exceptions in paragraphs (2) through (5) shall apply with respect
				to a State agency operating a HOV facility.
							(2)Motorcycles and
				bicycles
								(A)In
				generalSubject to subparagraph (B), the State agency shall allow
				motorcycles and bicycles to use the HOV facility.
								(B)Safety
				exception
									(i)In
				generalA State agency may restrict use of the HOV facility by
				motorcycles or bicycles (or both) if the agency certifies to the Secretary that
				such use would create a safety hazard and the Secretary accepts the
				certification.
									(ii)Acceptance of
				certificationThe Secretary may accept a certification under this
				subparagraph only after the Secretary publishes notice of the certification in
				the Federal Register and provides an opportunity for public comment.
									(3)Public
				transportation vehiclesThe State agency may allow public
				transportation vehicles to use the HOV facility if the agency
				establishes—
								(A)requirements for
				clearly identifying the vehicles; and
								(B)procedures for
				enforcing the restrictions on the use of the facility by the vehicles.
								(4)High occupancy
				toll vehiclesThe State agency may allow vehicles not otherwise
				exempt pursuant to this subsection to use the HOV facility if the operators of
				the vehicles pay a toll charged by the agency for use of the facility and the
				agency—
								(A)establishes a
				program that addresses how motorists can enroll and participate in the toll
				program;
								(B)develops,
				manages, and maintains a system that will automatically collect the toll;
				and
								(C)establishes
				policies and procedures—
									(i)to manage the
				demand to use the facility by varying the toll amount that is charged;
				and
									(ii)to enforce
				violations of use of the facility.
									(5)Alternative
				fuel vehicles and new qualified plug-in electric drive motor vehicles
								(A)Use of HOV
				facilitiesFor a period beginning not later than 1 year after the
				date of enactment of this section and ending on September 30, 2017, the State
				agency—
									(i)may allow
				alternative fuel vehicles and new qualified plug-in electric drive motor
				vehicles (as defined in section 30D(d)(1) of the Internal Revenue Code of
				1986), to use HOV facilities in the State; and
									(ii)shall establish
				procedures for use in enforcing the restrictions on that use of HOV facilities
				by those vehicles.
									(B)Existing
				programs and proceduresThe State agency shall—
									(i)not later than 1
				year after the date of enactment of this section, develop and publish in the
				Federal Register a plan for use in—
										(I)revising the HOV
				facility programs and procedures of the State agency to ensure that those
				programs and procedures are in compliance with this section; and
										(II)notifying the
				public of any upcoming changes in vehicle eligibility for HOV facility usage;
				and
										(ii)not later than 3
				years after the date of enactment of this section, update HOV facility programs
				and procedures in accordance with the plan described in clause (i).
									(d)Requirements
				applicable to tolls
							(1)In
				generalNotwithstanding sections 129 and 301, and except as
				provided in paragraph (2), tolls may be charged under subsection (c)(4).
							(2)Excess toll
				revenuesIf a State agency makes a certification under section
				129(a)(3) with respect to toll revenues collected under subsection (c)(4), the
				State, in the use of toll revenues under subsection (c)(4), shall give priority
				consideration to projects for developing alternatives to single occupancy
				vehicle travel and projects for improving highway safety.
							(e)HOV facility
				management, operation, monitoring, and enforcement
							(1)In
				generalA State agency that allows vehicles to use a HOV facility
				under paragraph (4) or (5) of subsection (c) shall submit to the Secretary a
				report demonstrating that the facility is not already degraded, and that the
				presence of the vehicles will not cause the facility to become degraded, and
				certify that the agency will carry out the following responsibilities with
				respect to the facility:
								(A)Establishing,
				managing, and supporting a performance monitoring, evaluation, and reporting
				program for the HOV facility that provides for continuous monitoring,
				assessment, and reporting on the impacts that the vehicles may have on the
				operation of the facility and adjacent highways and submitting to the Secretary
				annual reports of those impacts.
								(B)Establishing,
				managing, and supporting an enforcement program that ensures that the HOV
				facility is being operated in accordance with this section.
								(C)Limiting or
				discontinuing the use of the HOV facility by the vehicles, whenever the
				operation of the facility is degraded, that requires such a limitation or
				discontinuation of use to apply first to vehicles using the HOV facility under
				subsection (c)(4) before applying to vehicles using the HOV facility under
				subsection (c)(5).
								(2)Maintenance of
				operating performanceA facility that has become degraded shall
				be brought back into compliance with the minimum average operating speed
				performance standard by not later than 180 days after the date on which the
				degradation is identified through changes to operation, including the
				following:
								(A)Increase the
				occupancy requirement for HOVs.
								(B)Increase the toll
				charged for vehicles allowed under subsection (b) to reduce demand.
								(C)Charge tolls to
				any class of vehicle allowed under subsection (b) that is not already subject
				to a toll.
								(D)Limit or
				discontinue allowing vehicles under subsection (b).
								(E)Increase the
				available capacity of the HOV facility.
								(3)ComplianceIf
				the State fails to bring a facility into compliance under paragraph (2), the
				Secretary shall subject the State to appropriate program sanctions under
				section 1.36 of title 23, Code of Federal Regulations (or successor
				regulations), until the performance is no longer degraded.
							(4)Degraded
				facility
								(A)Definition of
				minimum average operating speedIn this paragraph, the term
				minimum average operating speed means less than 65 percent of the
				HOV facility rated speed limit.
								(B)Standard for
				determining degraded facilityFor purposes of paragraph (1), the
				operation of a HOV facility shall be considered to be degraded if vehicles
				operating on the HOV facility are failing to maintain a minimum average
				operating speed 65 percent of the time over a consecutive 180-day period during
				morning or evening weekday peak hour periods (or
				both).
								.
			(b)Sense of
			 CongressIt is the sense of Congress that the Secretary and the
			 States should provide additional incentives (including the use of high
			 occupancy vehicle lanes on State highways and routes on the Interstate System)
			 for the purchase and use of advanced technology and dedicated alternative fuel
			 vehicles, which have been proven to minimize air emissions and decrease
			 consumption of fossil fuels.
			
